ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant proposes amending claim 1 so that the first filter layer is not multiple layers adhered together by adhesive or binder.
The Applicant notes that the first layer comprises Bico fibers.  But the Applicant argues that the claimed invention does not contain a binder.  See Applicant Rem. dated Feb. 28, 2022 (“Applicant Rem.”) 7.  
The Examiner respectfully disagrees.  The Bico fibers are a binder within the first layer.  This is because the disclosure states that the Bico fibers are fusible fibers that are heated to a temperature above the melting temperature of the low-temperature melting component, so that the low-temperature melting component melts and fuses the fibers to each other during cooling and hardening.  See Spec. dated Oct. 23, 2015 (“Spec.”) p. 19, ll. 16–22.  
Additionally, the disclosure teaches that the first filter layer can be a carded nonwoven and a wet-laid nonwoven layer which are needlepunched and glued together.  Spec. p. 18, ll. 30–33.
Furthermore, note that the proposed amendment to claim 1 does not require that the first layer lacks an adhesive or binder.  Rather, claim 1 requires that the first filter layer does not comprise multiple layers that are adhered together by an adhesive or binder.  Wertz teaches this feature because its first layer 20 is a single integral layer, as See Wertz et al., US 2011/0259813 [0069].  
The Applicant also argues that it is illogical to conclude that, in Wertz, it would have been obvious for the bicomponent fibers to comprise more than 5% of the mass of the tight phase 22, because the binder comprises 2 to 50% of the weight of the first layer.  See Applicant Rem. 8.
The Examiner respectfully disagrees.  Wertz teaches that the binder within the first layer 20 can be in the form of a fiber.  See Wertz [0033].  Also, Smith teaches that bi-component fibers are fibers that are suitable for use as a binder in a filter material.  See Smith et al., US 2010/0319310, [0025].  Therefore, it would have been obvious for bicomponent fibers to be used as the binder within Wertz’s first layer, because this would merely represent the selection of a known material based on the suitability of its intended use.  See MPEP 2144.07.  Because Wertz’s binder comprises 2 to 50% of the weight of the first layer 20, the bicomponent fibers would also comprise this proportion when bicomponent fibers are used as the binder in the first layer 20.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776